Dent, President,

(dissenting) :

The statute law of this State from the time of its creation has always authorized railroad companies to acquire land by gift, grant or condemnation in fee simple absolute. Acting under and by virtue of these laws on the 13th day of April, 1882, the plaintiff agreed in writing to convey the defendant (or its predecessor) the right of way through his lands in fee simple. There is no question that it was at that time the full intention of the parties that the grantee should take the right of way in fee simple absolutely. To pretend to the contrary is to do violence to the promptings of conscience. It is beyond the possibility of a doubt that the words “right of way” were intended by both parties to the contract to cover the fee of the land and not a mere easement. ' To hold otherwise is to revert to a meaning long since antiquated by the statute law of the State, the evolution of time and the common usages of the people as applied to permanent railroads, the highways of travel and commerce. Nor would, such claims ever have been advanced had it' not been for the discovery of oil and gas in the neighborhood and the defendant’s leasing its right of way for oil and gas purposes. And now to prevent the possible drainage of plaintiff’s adjacent land the court is asked to construe away the plain original intention of the parties to the contract and engraft on it an intention to suit the changed condition occasioned by the discovery of oil and gas. Cady v. Gale, 5 W. Va. 547. The authorities are full of examples of the ability of the courts to accomplish this end for the power of construction is only limited by arbitrary will. The words fee simple which in the statutes of the State and the minds of the people have a common ordinary meaning, being that of the whole estate in land, can by judicial manipulation be made to mean absolutely nothing or almost *118anything that a judicial conscience may dictate to subserve tbe alleged ends of justice. In tbe present case, as in that of Lockwood v. Ohio River R. Co., 103 Fed. R. 243, tbey are made to mean an intangible incorporeal essence, a ghostly and illusive nothingness, in comparison with tbe solid meaning intended by tbe statute law and recognized by all the citizens of tbe State. Carter v. Tyler, 1 Call 186, 187; U. S. Pipe Line Co. v. D. L. & W. R. Co., 42 L. R. A. 578. The construction thus given to the words “fee simple” in tbe light of tbe statute law and the decisions of tbe State is certainly highly humorous. It is enough to make stern justice smile with inward delight and the plaintiff can rejoice that a court can give meaning to words which never entered his mind, and he does not now understand. Why is this done? It is not for the purpose of securing to the plaintiff the fee simple in the defendant’s right of way. For this in any event amounts to absolutely nothing even in those states which railroad companies are not permitted to own title in fee. The reputed owner of the fee cannot have any possession or control of the land either under or above the surface. He cannot sink shafts or bore wells thereon, but the possession is as absolute and adverse in the railroad company as if it owned the land in fee. Am. & En. En. Law, 400, note; Caldwell v. Fulton, 31 Pa. St. 475; Troy & R. R. Co. v. Potter, 42 Vt. 266; Kansas City R. Co. v. Allen, 22 Kan. 235; Chicago & M. R. Co. v. Putchin, 16 Ill. 188. In short not even the reputed owner of the fee can sink a well on the land and take the oil and gas if found thereunder unless by authority from the company. Hence the plain object of the holding in this case is not to secure the fee nor the oil and gas under the right of way but it is solely to prevent the possible drainage of oil and gas from plaintiff’s adjacent lands. Tbe fee is made the mere scapegoat for this purpose and the court is called upon to exercise the flexible ingenuity of construction to effect this end. In doing so the right of way .is forever tied up from oil and gas production to satisfy the cupidity of the adjacent land owner after the prin-cipio of the miser who permits himself and friends to starve while he hoards imaginary treasures without regard to the good of others. Thus to administer to individual selfishness to the detriment of the common welfare is contrary to a sound public policy- — a policy which never permits individual avarice to stand in the way of the lawful development of the sources of *119wealth stored in the bowels of the earth by an all wise creator for the common enjoyment and happiness of humanity. A railroad company is the servant of the people primarily engaged in administering to their universal well-being when properly discharging its public obligations. Whatsoever adds to its facilities, efficiency and prosperity is a gain to the people and when it is unnecessarily hampered in the full and rightful enjoyment of its property the people are injured thereby. When a railroad company is deprived of property rights for the purpose of preventing future imaginary and highly speculative damages to an individual the people must endure the resulting loss. The people’s good is made subservient to private greed. The defendant company has fully complied with the conditions and considerations which entitled it to a fee in the land, and it ought to have it without regard to the question of oil or gas. These can be the absolute property of no one until reduced to possession. If the defendant did not acquire the fee from the plaintiff it would still have the right to condemn it. What is there to condemn. There is really nothing left in the plaintiff except the right of reversion which is so remote and improbable as to be of no value. The probability of oil and gas is merely speculative and incapable of estimation. And the damage that might result to the adjacent lands by reason of possible drainage of oil, water or gas could not be considered, as there exists no basis for computation or legal liability. In the case of Johnson v. Ohio R. R. Co., 40 S. E. 407, this Court held a railroad company could acquire land by adverse possession for more than ten years. In the case of Adkins v. Spurlock, 46 W. Va., 139, the Court held that adverse possession for ten years divests the title and confers it on the adverse holder. The defendant has for over ten years been in the open, notorious, exclusive and adverse possession of tire land claiming fee simple title therein, and if it is possible for a railroad company to acquire land by.adverse title defendant certainly has done so in this ease and the plaintiff having slept on his rights and being out of possession for more than ten years has no right to maintain this suit for a reformation of his deed, duly received and recorded by the defendant. It being such a paper as would have protected defendant’s possession in a suit of ejectment renders defendant’s holdings adverse to plaintiff. It surely will not be held by the Court that a railroad company can only acquire a possessory and *120not a fee simple title by adverse possession. Yet the Court bas the arbitrary power to do so. It has already held that a railroad can acquire the fee simple. Watts v. Norfolk & Western R. Co., 39 W. Va. 204. In this ease it holds that fee does not always mean fee, especially when it would permit the adjacent land to be threatened with drainage of oil and gas. That fee in a conveyance does not mean fee if twenty years thereafter there is a suspicion of oil and gas under the land. What next meaning will be given to it is a matter of divine foreknowledge, for the motive springs of human wisdom are as concealed within the human breast as the mysterious sources of oil and gas are hidden in the depths of the earth. Sometimes they are near the surface, but oftentimes deep exploration is fruitless to find them. The plaintiff himself admits that he agreed to convey the land in fee simple and files a deed with his bill making such conveyance. The granting clause is as follows, after reciting the consideration, “The said party of the first pari * * * doth sell, assign, transfer and convey unto the Ohio River Railroad Company’all of those certain strips of land included within the Ohio River Railroad Companjr’s right of way through the tract of land of the party of the first part. * * * The said land to be used by the said company as a right of way for its railroad. This is a complele grant in fee simple and cannot otherwise be construed. Nor does naming the object for which the land is conveyed prevent it from being such nor exclude its use for other purposes. Bolling v. Petersburg, 8 Leigh 224; Mercer Academy v. Rusk, 8 W. Va. 373; Burnett v. R. R. Co., 4 Sneed 528; U. S. P. L. Co. v. D. L. & W. R. Co. 42 L. R. A. 578. In addition this Court on the admission of the’plaintiff has already adjudicated that the defendant holds the land in foe. Uhl v. Ohio R. R. Co., 47 W. Va. 59. Against the statute-law of the State, the admissions of the plaintiff, a deed executed too plain for misunderstanding, the former adjudication of the Court as to the same title, the adverse and exclusive possession of the defendant for over fifteen years, the plaintiff out of possession and control for a like period and the doctrine of laches, the Court holds the words “fee simple” were intended merely to convert an incorporeal easement into an estate of inheritance in a corporation having no heirs, thereby moaning absolutely nothing under the statute law, section 8, chapter 71,- Code, to sub-serve the speculative fears of plaintiff, which may turn out to *121be purely imaginary. This is an attempt to dispose of “stuff that men’s idle dreams are made of,” purely visionary in nature. Hall v. Vernon, 47 W. Va. 295. All judicial construction should be made in subserviency:
First: To the supreme will of God, expressed through the dictates of conscience and known as the moral law.
Second: To the good of the people as dependent on submission to that will.
Third: The enactments of the law making power intended in spirit to be in harmony with the supreme will of God to promote the good of the people. And,
Fourth: Every word and 'pbrase should be construed according to common acceptation and import as being consistent with the foregoing propositions and the expressed intention of the parties.
All these rules have been departed from in this case in the interest of individual covetousness. Hence my dissent.